DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation 1-200L, and the claim also recites 2-100L or 5-20L which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation 1-30 psi, and the claim also recites 5-15 psi which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6,10,13-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chinese reference(CN207599923U).
	Chinese reference in figure 1 teaches a multi-unit building HVAC system comprising a riser stack(main water riser 1) in flow communication with a closed loop fluid(closed loop fluid entering supply piping 4 and leaving by return piping 5), and a first single unit HVAC system(HVAC structure not shown however noting the reference reciting independent air conditioning systems) comprising a first heat exchanger(plate heat exchanger 3) thermally connected to the riser stack, a second heat exchanger(radiation heat exchanger 16) thermally connected to a fluid distribution system within the unit, and a closed loop fluid flow path(primary supply pipe 4, secondary supply pipe 13, primary return pipe 5, secondary return pipe 14) extending between the first and second heat exchangers, whereby the first heat exchanger exchanges heat between a riser stack fluid in the riser stack and the closed loop fluid in the closed loop fluid flow path and the second heat exchanger exchanges heat between the closed loop fluid and a distribution fluid(air) of the fluid distribution system.  
	Chinese reference further teaches wherein the closed loop fluid is a liquid and the distribution fluid comprises air.  Chinese reference further teaches wherein the closed loop fluid is a liquid and the closed loop fluid utilizes 1-200 L of the closed loop fluid which is at a pressure of 1-30 psi.  Chinese reference further teaches wherein the riser fluid is at a pressure of at least 100 psi(noting the riser unit provided vertically along multiple floors from a heat pump unit 28, wherein the heat pump unit inherently pumps the riser fluid at a pressure of at least 100psi.  Chinese reference further teaches wherein a floor in a building has a first unit and a second unit,  the first single unit HVAC system provides temperature modulation to the first unit and a second single unit HVAC system provides temperature modulation to the second unit.  Chinese reference further teaches wherein a floor in a building has at least a first unit and the first single unit HVAC system provide temperature modulation to the first unit and the riser stack is exterior to the first unit.    Chinese reference further teaches a closed loop high pressure sensor(pressure gauge 8) which issues a signal that terminates flow(valve 6 closing flow path) in the closed loop fluid flow path upon a high pressure condition being detected.  Chinese reference further teaches wherein a floor in a building has at least a first unit, the unit has a first room(para 0031 noting household and floors) and a second room, the second heat exchanger(16) provides temperature modulation to the first room, and the first second unit HVAC system comprises a thirst heat exchanger that provides temperature modulation to the second room and the third heat exchanger exchanges heat between the closed loop fluid and the distribution fluid of the fluid distribution system.  Chinese reference further teaches wherein a floor in a building has at least a first unit and the fluid distribution system comprises a fluid conduit that extends between the second heat exchanger and a room of the first unit.  Chinese reference further teaches wherein a floor in a building has at least a first unit and the fluid distribution system comprises a fluid conduit that extends between the second heat exchanger and a plurality of rooms of the first unit.  Chinese reference further teaches wherein the closed loop fluid is a liquid(water) and the closed loop fluid flow path comprises a conduit having a wall thickness of 0.01 to 0.06 inches.  Chinese reference further teaches wherein the conduit has a wall thickness of 0.02 to 0.04 inches.  Chinese reference further teaches wherein the conduit is a metal.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference(CN207599923U) taken together with Chinese reference(CN201537766U).
	Chinese reference CN207599923U teaches all the limitations of claim 7 but is silent as to wherein the riser is provided interior of a liner conduit.  Chinese reference(CN201537766U) teaches a piping for containing water, the piping in figure 3 including an inner water pipe(1) and a liner conduit(2) surrounding the inner water pipe.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the riser (1) of Chinese reference CN207599923U within a liner conduit so the riser is shielded from the external environment by a liner conduit.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference(CN207599923U) taken together with Japanese reference(2014-106031).
Chinese reference teaches all of the limitations of claim 8 but is silent as to further comprising a riser leak detector which issues a signal that terminates flow in the riser stack upon a leak in the riser stack being detected.  Japanese reference in figure 1 teaches a water supply pipe(101), the water supply pipe located internally to a structure, and a water leak detector(100), the water leak detector including a light transmission device(120), a lens (130a), and a flow meter(110), wherein a stopcock at a downstream side of the flowmeter closes upon detection of a leak.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a leak detector structure for the riser(1) of Chinese reference(CN207599923U) so that any leak in the riser is detected by a leak detector.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference(CN207599923U) taken together with Japanese reference(2014-106031).
Chinese reference teaches all of the limitations of claim 10 but is silent as to a closed loop high pressure sensor which issues a signal that terminates flow in the closed loop fluid flow path upon a high pressure condition being detected.  Japanese reference in figure 1 teaches a water supply pipe(101), the water supply pipe located internally to a structure, and a high pressure sensor(light transmission device 100),  wherein a stopcock at a downstream side of a flowmeter(110) closes upon detection of a leak. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a high pressure sensor to the closed loop fluid flow path of Chinese reference to determine a situation wherein the closed loop fluid flow path has a pressure value greater than a predetermined pressure value.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference(CN207599923U) taken together with Japanese reference(2014-106031).
Chinese reference teaches all of the limitations of claim 8 but is silent as to further comprising a closed loop leak detector which issues a signal that terminates flow in the closed loop fluid flow path upon a leak in the riser stack being detected.  Japanese reference in figure 1 teaches a water supply pipe(101), the water supply pipe located internally to a structure, and a water leak detector(100), the water leak detector including a light transmission device(120), a lens (130a), and a flow meter(110), wherein a stopcock at a downstream side of the flowmeter closes upon detection of a leak.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a leak detector structure for the riser(1) of Chinese reference(CN207599923U) so that any leak in the closed loop fluid flow path is detected by a leak detector.

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 recites “wherein the riser leak detector comprises at least one of a float switch and a conductivity sensor”. Japanese reference (2014-106031A) teaches a fluid conduit leak detector includes light transmission device, however Japanese reference (2014-106031A) does not teach or suggest wherein the riser leak detector comprises at least one of a float switch and a conductivity sensor.  
Claim 12 recites “further comprising a capacitance leak detector wherein, upon occurance of a leak, the capacitance leak detector issues a signal that terminates flow in the riser stack if the capacitance leak detector detects a fluid having a capacitance above a present capacitance that is indicitve of the riser fluid and the capacitance leak detector issues a signal that terminates flow in the closed loop fluid flow path if the capacitance leak detector detects a fluid having a capacitance below the present capacitance that is indicitve of the closed loop fluid”.  Japanese reference (2014-106031A) teaches a fluid conduit leak detector includes light transmission device, however Japanese reference (2014-106031A) does not teach or suggest a capacitance leak detector wherein, upon occurance of a leak, the capacitance leak detector issues a signal that terminates flow in the riser stack if the capacitance leak detector detects a fluid having a capacitance above a present capacitance that is indicitve of the riser fluid and the capacitance leak detector issues a signal that terminates flow in the closed loop fluid flow path if the capacitance leak detector detects a fluid having a capacitance below the present capacitance that is indicitve of the closed loop fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             
November 29, 2022